DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Jason Murphy on 3 August 2021.

The application has been amended as follows: 

Claims 1-8 are cancelled.





Allowable Subject Matter

Claims 9-12 are allowed.  The following is an examiner’s statement of reasons for allowance: 
Independent Claim 9 is drawn to an oligomer or polymer with carbonate segments in its chemical structure.  The oligomer or polymer is represented by Formula III or IV.  Formulas III and IV are shown below with individual segments labeled for purpose of discussion:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

The variables included in Formulas III and IV are as defined in Claim 9.
The X segment in Formula III and IV is an ethylene terephthalate residue.  When x>1, the X segment will be polyethylene terephthalate (PET).  
The A segment present in Formulas III and IV will be a polyalkylene terephthalate segment when a=1.  When a>1, the A segment will have the following structure:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Note that the R1 group is not joined to adjacent repeating units by an ester bond as would be the case for polyalkylene terephthalate segments.
The B segment present in Formulas III and IV represents a carbonate unit when b=1.  When b>1, the B segment will be a poly(peroxycarbonate) having the following structure:

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Note the highlighted peroxy linkage between repeating units that is implied by the structure shown in Formulas III and IV.
The C segment present in Formulas III and IV represents a peroxyester unit containing polyether segments.  Note the highlighted peroxy linkage joining the polyether segment represented by -OR2- to the terephthalate residue:

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

The D segment present in Formulas III and IV represents a semiperoxycarbonate when d=1 and a peroxycarbonate when d>1.  Note the highlighted peroxy linkage joining the polyether segment represented by -OR2- to the terephthalate residue within the same repeating unit, and the highlighted peroxy linkage joining repeating units to one another when d>1:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

The E segment present in Formula IV is a terephthalamide residue when e=1.  When e>1, the E segment will have the following structure:

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Note that the R3 group is not joined to adjacent repeating units by an amide bond as would be the case for polyalkylene terephthalamide segments.
The F segment present in Formula IV is a urea residue when f=1.  When f>1, the F segment is a poly(semicarbazide) segment having the following structure:

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Note the highlighted carbazide linkage between repeating units that is implied by the structure of Formula IV.
Polymers comprising PET segments similar to the X and B units in Formulas III and IV and carbonate segments are known in the art.  One example of such a polyestercarbonate (PEC) is shown in van der Mee et al. (US 2012/0184662).  van der Mee teaches a PEC containing the following structural units (p. 1, [0018]):

    PNG
    media_image9.png
    107
    659
    media_image9.png
    Greyscale

While the polyester segments in van der Mee’s PEC are similar to the claimed X, A, and C segments, the reference does not teach polymers in which R1 groups are not joined to adjacent repeating units by an ester bond as required by the claimed Formulas III and IV where a>1 or where c>1.
The carbonate segments in van der Mee’s PEC are also dissimilar to the claimed B and D units in that they do not include the additional oxygen atom present at one terminus of the R1 group which would participate in forming peroxycarbonate linkages between repeating units.
Polymers containing units comparable to the claimed B segments and similar in structure to the claimed D units are taught by Meijer et al. (US 5,559,162).  Meijer teaches polymeric peroxycarbonates having the following formula (Abstract; col. 1, line 50):

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

The portion of Meijer’s poly(peroxycarbonate) corresponding to the claimed C unit is highlighted above.  When R3 in Meijer’s formula is a polyether segment as defined at column 2, lines 47-55, the highlighted portion is comparable to the claimed D unit.  Despite these similarities, Meijer does not teach any of the remaining structural units recited in Formula III and/or IV.  
Polymers containing units comparable to the F segment in Formula IV are taught by Gozin et al. (US 2017/0226270).  See, for instance, polymer TAUP5002 at page 3:

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Although illustrated in reversed order by Gozin, the highlighted segment above falls within the scope of the claimed F segment.  The remainder of Gozin’s polymers fall outside the scope of the claims, and Gozin does not teach or suggest including additional structural units comparable to the claimed X or A-E segments.
No polymers are known in the art which contain each of the claimed structural segments in the order specified by Formula III and/or IV.  Polymers containing one or more of the repeating units shown in the claimed Formulas III and IV are known in the art as discussed above.  Based on the significant dissimilarities between the polymers and end uses associated with the prior art polymers discussed above, it would not have been obvious to one of ordinary skill in the art to combine the prior art to arrive at a polymer comparable to the claimed Formula III or IV.  Therefore, independent Claim 9 and dependent Claims 10-12 are allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S JONES JR whose telephone number is (571)270-7733.  The examiner can normally be reached on 9 AM - 5 PM Pacific.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT S JONES JR/Primary Examiner, Art Unit 1762